If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re ESTATE OF ELDON KNOBLOCK.


KELLY BUSBY, Personal Representative of the                         UNPUBLISHED
ESTATE OF ELDON KNOBLOCK,                                           April 21, 2022

              Petitioner-Appellee,

V                                                                   No. 356451
                                                                    Huron Probate Court
CONSTANCE SUE KIEHL,                                                LC No. 20-041973-DE

              Respondent-Appellant.


Before: JANSEN, P.J., and SAWYER and RIORDAN, JJ.

PER CURIAM.

        Appellant, Constance Sue Kiehl, appeals as of right the probate court order granting a
petition to release joint bank account funds in favor of appellee, Kelly Busby, the personal
representative of the Estate of Eldon Knoblock. We affirm.

                                I. FACTUAL BACKGROUND

        In December 1982, while married, Knoblock and Kiehl opened a joint bank account. They
divorced in May 1992. The judgment of divorce did not specifically address the account. It did,
however, state that Knoblock was “the sole owner of any and all personal property . . . presently
in his possession.” The judgment of divorce also included the following provision:
               IT IS FURTHER ORDERED AND ADJUDGED that each party shall
       hold as their sole and separate property, free and clear from any claim thereto by
       the other, any property whether real, personal, or mixed, which each shall have in
       his or her possession or which shall acquire in his or her individual capacity on or
       after the date of this agreement.




                                               -1-
       As of December 31, 1992, the balance of the account was $1,481.17. Knoblock passed
away on March 27, 2020. Kiehl testified that she did not use the account after the divorce, and did
not know that her name was on the account until after Knoblock died.

        In December 2020, Busby filed a petition in the probate court explaining that the bank
refused to release the account’s funds, asserting that Kiehl refused or neglected to remove her
name from the account, and asked the court to determine whether the account was Knoblock’s sole
property. In her answer, Kiehl urged the court to deny the petition on the ground that MCL 487.703
established the presumption that the account belonged to her as its surviving owner.

         During the hearing on the petition, the president of the bank where the account was held
testified that, according to the bank’s records, which included the account’s “signature card,” the
account was “a joint account” from which Knoblock did not remove Kiehl after the divorce. He
also reported that the account’s balance was approximately $144,000 at the time of the hearing,
and confirmed that Kiehl had not been in touch with the bank before Knoblock’s death and had
contributed nothing to the account since the divorce.

        The probate court found that Kiehl and Knoblock intended to create an “estate” of “joint
tenants with rights of survivorship” when they opened the account, but that “the divorce was
intended to terminate any rights of survivorship that either party [had] in the accounts of each
other.” The probate court observed that the judgment of divorce included a property settlement
that was intended to address all of Knoblock’s and Kiehl’s property, but did not address the account
or otherwise “discuss what happens in a joint account situation.” The court further noted that the
balance of the account in December 1992 was $1,481.17, that the pertinent bank statement was
sent to only Knoblock, and that Kiehl did not use, or even know of, the account.

        The probate court held that “the additional balance after that was contributed by
[Knoblock], by him alone, without her knowledge, without her contribution, without any
withdrawals being made by her, or any former claim of ownership and that existed from 1992 to
today’s date almost 30 years.” Therefore, Kiehl did not have interest in the account. The court
explained that this aspect of its ruling was “based on the fact that . . . the only party that was
represented in the divorce judgment was [Kiehl],” that the judgment of divorce was “prepared by
her attorney,” and that if “there was ambiguity in the judgment, it gets construed against the party
who had control of it.” The court added that “if there was an omission, it still gets ruled against
[Kiehl] in that situation.” The probate court determined that “there was an oversight of $1481.17”
in the judgment of divorce, and ruled that Kiehl was “entitled to one-half of that balance.” The
court held that “the remaining sums” from the account were “the sole and absolute property of the
decedent.” This appeal followed.

                                 II. STANDARDS OF REVIEW

       “Whether a lower court has subject-matter jurisdiction is a question of law that this
Court reviews de novo.” Maple Manor Rehab Ctr, LLC v Dep’t of Treasury, 333 Mich App 154,
162; 958 NW2d 894 (2020).

        “This Court reviews for clear error the probate court’s factual findings and reviews de novo
its legal conclusions.” In re Brody Conservatorship, 321 Mich App 332, 336; 909 NW2d 849


                                                -2-
(2017). “A finding is clearly erroneous when a reviewing court is left with a definite and firm
conviction that a mistake has been made, even if there is evidence to support the finding.” Id.
(quotation marks and citation omitted). “We defer to the probate court on matters of credibility,
and will give broad deference to findings made by the probate court because of its unique vantage
point regarding witnesses, their testimony, and other influencing factors not readily available to
the reviewing court.” Lewis Estate v Rosebrook, 329 Mich App 85, 93; 941 NW2d 74 (2019)
(quotation marks and citation omitted).

        “Generally, this Court reviews de novo ‘[t]he interpretation of statutes and court rules.’ ”
Simcor Constr, Inc v Trupp, 322 Mich App 508, 513; 912 NW2d 216 (2018) (citation omitted;
alteration in original).

        “Consent judgments of divorce are contracts and treated as such.” Andrusz v Andrusz, 320
Mich App 445, 452; 904 NW2d 636 (2017). “We review de novo as a question of law the proper
interpretation of a contract, including a trial court’s determination whether contract language is
ambiguous.” Id. “Whether a grant of equitable relief is proper under a given set of facts is a
question of law that this Court also reviews de novo.” Johnson Family Ltd Partnership v White
Pine Wireless, LLC, 281 Mich App 364, 371; 761 NW2d 353 (2008).

            III. SUBJECT-MATTER JURISDICTION OF THE PROBATE COURT

        Kiehl contends that the probate court lacked jurisdiction to amend the judgment of divorce,
or decide matters of marital property division. We hold that the probate court neither amended the
judgment of divorce nor divided marital property.

        “Jurisdiction is the power of a court to act and the authority of a court to hear and determine
a case.” In re AMB, 248 Mich App 144, 166; 640 NW2d 262 (2001) (quotation marks and citation
omitted). “Courts are not permitted to enlarge or diminish the jurisdiction conferred by statute or
the constitution.” In re Complaint of Knox, 255 Mich App 454, 458; 660 NW2d 777 (2003).
“Subject-matter jurisdiction is the right of the court to exercise judicial power over a class of cases,
not the particular case before it.” Teran v Rittley, 313 Mich App 197, 205; 882 NW2d 181 (2015)
(quotation marks and citation omitted). “It is the abstract power to try a case of the kind or
character of the one pending, but not to determine whether the particular case is one that presents
a cause of action or, under the particular facts, is triable before the court in which it is pending.”
Id. (quotation marks and citation omitted). If a court lacks subject-matter jurisdiction “the action
is void because of its want of jurisdiction,” and a court’s jurisdiction “may be questioned
collaterally as well as on direct appeal.” Altman v Nelson, 197 Mich App 467, 472-473; 495 NW2d
826 (1992). “Subject-matter jurisdiction is so critical to a court’s authority that a court has an
independent obligation to take notice when it lacks such jurisdiction, even when the parties do not
raise the issue.” In re AMB, 248 Mich App at 166-167. “[S]ubject-matter jurisdiction is
established by the pleadings and exists when the proceeding is of a class the court is authorized to
adjudicate and the claim stated in the complaint is not clearly frivolous.” Clohset v No Name Corp,
302 Mich App 550, 561; 840 NW2d 375 (2013) (quotation marks and citation omitted).

        The probate court “is a court of limited jurisdiction, deriving all of its power from statutes.”
Manning v Amerman, 229 Mich App 608, 611; 582 NW2d 539 (1998). Accordingly, “[t]he
jurisdiction of the probate court must be determined solely by reference to the statutes.” In re


                                                  -3-
Mayfield, 198 Mich App 226, 230; 497 NW2d 578 (1993). MCL 600.841(1)(a) provides that the
probate court has jurisdiction and authority as conferred upon it under the Estates and Protected
Individuals Code (EPIC), MCL 700.1101 et seq. MCL 700.1302(a) provides, in relevant part:
               The [probate] court has exclusive legal and equitable jurisdiction of all of
       the following:

               (a) A matter that relates to the settlement of a deceased individual’s estate,
       whether testate or intestate, who was at the time of death domiciled in the county
       or was at the time of death domiciled out of state leaving an estate within the county
       to be administered, including, but not limited to, all of the following proceedings:

               (i) The internal affairs of the estate.

               (ii) Estate administration, settlement, and distribution.

               (iii) Declaration of rights that involve an estate, devisee, heir, or fiduciary.

Additionally, MCL 700.1303(1) provides, in relevant part, as follows:
              (1) In addition to the jurisdiction conferred by [MCL 700.1302] and other
       laws, the court has concurrent legal and equitable jurisdiction to do all of the
       following in regard to an estate of a decedent, protected individual, ward, or trust:

               (a) Determine a property right or interest.

                                                * * *

              (h) Hear and decide a claim by or against a fiduciary or trustee for the return
       of property.

MCL 700.1303(3) explains that the “underlying purpose and policy of this section is to simplify
the disposition of an action or proceeding involving a decedent’s . . . estate by consolidating the
probate and other related actions or proceedings in the probate court.”

         If two courts have concurrent jurisdiction, then “a plaintiff may properly file its case in
either . . . .” Wayne Co Chief Executive v Governor, 230 Mich App 258, 270; 583 NW2d 512
(1998). As an initial matter, the probate court had concurrent jurisdiction to determine a property
right or interest in regard to an estate of a decedent pursuant to MCL 700.1303(a). Thus, the
question of the ownership of the account was properly before the probate court. Nonetheless,
Kiehl asserts that the probate court lacked jurisdiction to amend the judgment of divorce on the
ground that only the court that entered the judgment of divorce was entitled to do so. But the
probate court did not amend the judgment of divorce; it merely interpreted the terms of the
judgment of divorce as part of its determination of the ownership of the account.

        Kiehl does not argue that the probate court was prohibited from relying on or interpreting
the judgment of divorce. And, while not dispositive, this Court has reviewed a probate court’s
interpretation of a provision in a consent judgment of divorce when deciding a claim against a


                                                  -4-
decedent’s estate and its personal representative without expressing any concern over that court’s
jurisdiction. See In re Lobaina Estate, 267 Mich App 415, 418; 705 NW2d 34 (2005). Thus, the
probate court did not lack jurisdiction when the court interpreted the judgment of divorce.

        Kiehl argues that the probate court also lacked jurisdiction to equitably divide marital
property. But the probate court did no such thing. After the probate court concluded that the
judgment of divorce terminated Kiehl’s survivorship interest in the account, the court determined
that Kiehl was entitled to half of the account’s predivorce value as reflected in the December 1992
bank statement. That decision was consistent with the presumption that the owners of a joint
account, while it has that status, “are equal contributors.” Lewis Estate, 329 Mich App at 96. Thus,
the probate court properly applied the presumption of ownership of funds held in a joint account
by allocating half of the predivorce balance to Kiehl.

        We further note that Kiehl challenged the probate court’s jurisdiction during the hearing
on the petition on the ground that Busby was required to file a complaint rather than a petition.1
The probate court rejected Kiehl’s argument on the ground that Busby’s petition was “appro-
priately couched as a petition to determine whether the decedent’s estate owns a piece of property”
which was “still at the bank and being held there.”

        “The failure to distinguish between the erroneous exercise of jurisdiction and the want of
jurisdiction is a fruitful source of confusion and errancy of decision.” Buczkowski v Buczkowski,
351 Mich 216, 221; 88 NW2d 416 (1958) (quotation marks and citation omitted). As noted, the
probate court has concurrent subject-matter jurisdiction to determine a property right or interest
with regard to an estate of a decedent. MCL 700.1303(1)(a).

        MCR 5.101(A) provides that, in the probate court, there “are two forms of action, a
‘proceeding’ and a ‘civil action.’ ” MCR 5.101(B) states that “[a] proceeding is commenced by
filing an application or a petition with the court.” According to MCR 5.101(C)(1), certain actions
“must be titled civil actions and commenced by filing a complaint,” and those actions include any
“action against another filed by a fiduciary or trustee.” Use of the term “must” “indicates that
something is mandatory.” Vyletel-Rivard v Rivard, 286 Mich App 13, 25; 777 NW2d 722 (2009).

         Busby, as the personal representative of Knoblock’s estate and thus a fiduciary, com-
menced an action against Kiehl by filing a petition. But under MCR 5.101(C)(1), Busby was
required to commence the action by filing a complaint. Were Kiehl to revive her jurisdictional
challenge on that basis, she would be able to show only an erroneous exercise of jurisdiction, not
a lack of subject-matter jurisdiction. And any such argument would ultimately be unavailing,
because, “[i]n determining jurisdiction, this Court will look beyond a plaintiff’s choice of labels
to the true nature of the plaintiff’s claim.” Manning, 229 Mich at 613. Furthermore, an error in
the trial court “is not ground for granting a new trial, for setting aside a verdict, or for vacating,
modifying, or otherwise disturbing a judgment or order, unless refusal to take this action appears



1
  Kiehl addresses that jurisdictional challenge in a footnote in her brief on appeal, now asserting
that this alleged jurisdictional error was rendered harmless because Busby “failed in [her] initial
burden of rebutting the presumption that Kiehl has survivorship rights in the joint account.”


                                                 -5-
to the court inconsistent with substantial justice.” MCR 2.613(A). In this case, there is no
indication in the record that any irregularity in the form of Busby’s pleading adversely affected
her. Accordingly, to the extent that Busby mislabeled her action, any error in the probate court’s
decision to let the action continue was harmless.

                    IV. JOINT BANK ACCOUNTS UNDER MCL 487.703

       Kiehl argues that the probate court erred by finding that Kiehl’s right of survivorship was
terminated by the judgment of divorce, and thus that the postdivorce balance of the account
belonged solely to Knoblock’s estate. We disagree.

        This Court has observed that the “Legislature has enacted a variety of statutes governing a
party’s financial arrangements.” Lewis Estate, 329 Mich App at 93. MCL 487.703 is one such
statute,2 providing, in relevant part:
               When a deposit shall be made, in any bank by any person in the name of
       such depositor or any other person, and in form to be paid to either or the survivor
       of them, such deposits thereupon and any additions thereto, made by either of such
       persons, upon the making thereof, shall become the property of such persons as
       joint tenants, and the same together with all interest thereon, shall be held for the
       exclusive use of the persons so named and may be paid to either during the lifetime
       of both, or to the survivor after the death of 1 of them, and such payment and the
       receipt or acquittance of the same to whom such payment is made shall be a valid
       and sufficient release and discharge to said banking institution for all payments
       made on account of such deposits prior to the receipt by said bank of notice in
       writing not to pay such deposit in accordance with the terms thereof.

                                              * * *

               The making of the deposit in such form shall, in the absence of fraud or
       undue influence, be prima facie evidence, in any action or proceeding, to which
       either such banking institution or surviving depositor or depositors is a party, of the
       intention of such depositors to vest title to such deposit and the additions thereto in
       such survivor or survivors. [Emphasis added.]

The initial version of MCL 487.703 went into effect in 1909, 1909 PA 248, and the current version
went into effect on July 23, 1937, 1937 PA 286. Thus, the Supreme Court and this Court have
interpreted the statute on many occasions.



2
  While not implicated here, the Statutory Joint Account Act, MCL 487.711 et seq., allows one or
more persons to create an account under its terms by signing an appropriate contract with a
financial institution. MCL 487.715. And, in the context of credit union accounts, MCL 490.56
provides that a “multiple-party account payable to 2 or more persons, jointly or severally, which
does not expressly provide that there is no right of survivorship, though there is no mention of
survivorship or joint tenancy, is presumed to be a survivorship account.”


                                                -6-
        The Supreme Court has explained that, under MCL 487.703, “the vesting of title to funds
in another by the creation of a joint bank account with right of survivorship is a statutory method
of transfer of title.” Jacques v Jacques, 352 Mich 127, 134; 89 NW2d 451 (1958). The Court
observed that a “joint and survivorship bank account” was similar to but distinct from an inter
vivos gift, and in “some sense” had “the effect of a testamentary disposition” without the
formalities for making a will. Id. Thus, a joint account with the right of survivorship is sometimes
called “the poor man’s will.” Id. at 135 (quotation marks and citation omitted).

        “Broadly speaking, a joint account under MCL 487.703 provides two primary rights—a
right of proportional share of the funds in the account and a right of survivorship.” Lewis Estate,
329 Mich App at 95. The account holders, “by their words or deeds, can agree to put conditions
or restrictions on the account, for example, by expressing an intent that the funds are to be held
merely for the convenience of the depositor or are otherwise subject to revocation at the sole
discretion of the depositor.” Id. The creation of a joint account with the right of survivorship fixes
the ownership of the joint account “in the persons named as joint tenants” unless there is competent
evidence showing otherwise, and the “ownership remains joint between the parties until and unless
there is a surviving party, in which case sole title vests in that survivor.” Id. (quotation marks and
citation omitted).

        “This statute contains [two] conditions to be fulfilled before it becomes controlling.” Leib
v Genesee Merchants Bank & Tr Co, 371 Mich 89, 93; 123 NW2d 140 (1963). “First, a deposit
must be made by a person in the name of the depositor, ‘or’ any other person,” and second, “the
deposit be in a form to ‘be paid to either or the survivor of them.’ ” Id.

        “An account may be joint during the lifetime of the parties without ipso facto carrying the
right of survivorship.” Id. at 95. See also Danielson v Lazoski, 209 Mich App 623, 625; 531
NW2d 799 (1995) (explaining that there “is no indication in the statutory or common law that the
presumption of equal ownership applies solely to joint accounts under MCL 487.703”). MCL
487.703 “makes the mere creation of the joint account with the use of the words ‘right of
survivorship’ prima facie evidence of intention to vest title.” Leib, 371 Mich at 94 (quotation
marks and citation omitted). Thus, a signature card for a joint account does not establish that a
decedent intended for the account to have a right of survivorship unless it expressly provided for
such a right. Id.

        Where “the statutory requirements were not fulfilled,” the next inquiry is “whether there
was anything else in the instrument itself or in the circumstances surrounding the creation of the
joint account which would afford any indication of the intent of the party or parties creating it.”
Id. The “intent of the parties can be founded upon other admissible evidence.” Id.3




3
  But the Supreme Court has also held that MCL 487.703 “requires written evidence” of an intent
to grant a person a right of survivorship to a joint account. Peoples State Bank of Belleville v
Allstaedt, 301 Mich 662, 665; 4 NW2d 48 (1942).



                                                 -7-
        If the statutory requirements are satisfied, then “a deposit made in a jointly held bank
account with the right of survivorship, in the absence of fraud or undue influence, is prima facie
evidence of the depositor’s intention to vest title to the deposit in a surviving joint owner.” In re
Cullman Estate, 169 Mich App 778, 786; 426 NW2d 811 (1988).4 MCL 487.703 “refers to the
establishment of a joint account in statutory form as prima facie evidence of the intention of such
depositors to vest title,” and caselaw frequently characterizes the prima facie evidence of that intent
as “a statutory presumption.” Jacques, 352 Mich at 135 (quotation marks and citation omitted).

         “The statutory presumption that a decedent intended funds in a joint account to become the
sole property of the survivor arises ‘based on evidence that the decedent created and maintained
the accounts until [his] death.’ ” Lewis Estate, 329 Mich App at 97 (citation omitted, alteration in
original). “This presumption can, however, be rebutted by reasonably clear and persuasive proof
to the contrary, i.e., by proof of the decedent’s intent that title to the jointly held funds not vest in
the survivor.” In re Cullman Estate, 169 Mich App at 786. Thus, a party’s rights to funds held in
a joint account are “determined by the intent of the depositor at the time of the deposit,” and “[n]o
later change of heart on [a] decedent’s part could have divested” a joint accountholder’s “right of
survivorship, unless that change of heart was accompanied by withdrawal of the funds from the
account.” In re Pitre, 202 Mich App 241, 244; 508 NW2d 140 (1993).

        Under MCL 487.703, “the law presumes that joint tenants are equal contributors, have
equal ownership shares, and have equal rights to access and use the funds.” Lewis Estate, 329
Mich App at 96. To the extent there are questions concerning ownership or use of, or access and
contribution to, funds in the account while the joint account holders are still living, the presumption
may be rebutted, because the “ ‘realities of ownership,’ not the form of the account, control,” and
the rights of the account holders “are determined by the intent of the depositor at the time of
the deposit.” Id. at 96-97 (citations omitted).

       Kiehl asserts that, although the probate court properly found that the evidence showed that
she and Knoblock intended for the account to be joint with a right of survivorship pursuant to MCL
487.703, the court erred by concluding that the judgment of divorce terminated her right of
survivorship. According to Kiehl, the probate court was required to find that she was the sole
owner of the account following Knoblock’s death because there was no evidence showing that the
account was not intended to continue as a joint account with a right of survivorship. But the
probate court’s analysis did not pertain to whether the statutory presumption of survivorship was
rebutted, and instead focused on whether Kiehl’s survivorship interest was terminated by the
judgment of divorce.

       While the probate court acknowledged that the judgment of divorce did not specifically
address the subject account, or joint accounts in general, the court found that the judgment
contained a property settlement intended to address all of the couple’s property while eliminating


4
  Under MCR 7.215(J)(1), this Court need not follow published opinions issued by this Court
before November 1, 1990. But such opinions “are nevertheless considered to be precedent and
entitled to significantly greater deference than are unpublished cases.” Woodring v Phoenix Ins
Co, 325 Mich App 108, 114-115; 923 NW2d 607 (2018).


                                                  -8-
any rights of survivorship either party had in the other’s accounts, that the bank statement for the
account was sent to only Knoblock, and that Kiehl did not use or know about the account. Thus,
the probate court found that the account belonged solely to Knoblock’s estate, less half the
postdivorce value reflected on the 1992 bank statement.

        Kiehl protests that the judgment of divorce did not specifically address the joint account.
But the judgment of divorce had a catch-all provision for “personal property” that was not
specifically identified, which awarded such property that was in his possession to Knoblock, and
also contained a provision terminating any claims either party had to personal property in the
possession of the other.

        Personal property is any “ ‘movable or intangible thing that is subject to ownership and not
classified as real property[.]’ ” Fodale v Waste Mgt of Mich, Inc, 271 Mich App 11, 21; 718
NW2d 827 (2006), quoting Black’s Law Dictionary (8th ed). Bank accounts fall within that
definition. Thus, the probate court properly determined that the account, being a form of personal
property, was awarded to Knoblock under the catch-all provision, because the account was
effectively in his sole possession, given that he alone received the bank statement, Kiehl had no
knowledge of it, and the judgment of divorce terminated Kiehl’s right of survivorship insofar as it
was a claim she had against Knoblock’s personal property.

       Given the foregoing, we need not address the remainder of Kiehl’s arguments on appeal
nor Busby’s alternative ground for affirmance.

       Affirmed.

                                                             /s/ Kathleen Jansen
                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Riordan




                                                -9-